Citation Nr: 1749256	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from March 1989 to March 1992, with additional service in the Army National Guard from March 1992 to January 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Honolulu, Hawaii which denied service connection for bilateral hearing loss and tinnitus.

In July 2014, the RO granted service connection for bilateral tinnitus. This constitutes a full grant of the benefit sought on appeal. Consequently, no further consideration is warranted with respect to this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for bilateral hearing loss so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In a June 2014 letter, Dr. G.C. indicated he performed an examination of the Veteran on May 6, 2014 and found hearing loss. The Board notes there is an obligation to attempt to obtain the audiogram results from the private examination because the audiogram results are relevant to whether the Veteran has a current disability.

Additionally, the Veteran's September 2011, October 2013, and May 2014 audiological examinations indicate a significantly different findings associated with hearing loss over that period of time.  Therefore, the Veteran should be afforded another VA examination to address the nature and cause of any bilateral hearing loss, as well as an explanation provided for the significant difference in audiogram results throughout the appeal period.  The significance of these different findings must be addressed.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request authorization to obtain any outstanding VA or private medical records, to include the May 6, 2014 audiological results from Dr. G.C.  

2. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file. He must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination by a competent medical professional.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner must answer the following:

If the Veteran has a current diagnosis of hearing loss, as defined by 38 C.F.R. § 3.385, is it at least as likely as not (50 percent probability or greater), that his hearing loss had its onset during, or is otherwise related to, his active duty service, to include any hazardous noise exposure during service?

The examiner should also comment on the results of the September 2011, October 2013, and May 2014 audiological examinations and the significantly different results obtained.

The examiner must provide a complete and thorough rationale for all conclusions reached.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state whether the need to speculate is caused by: a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts); by a deficiency in the record (i.e., additional information or testing is required); or by the examiner (i.e., the provider does not have the requisite knowledge or training to formulate such an opinion).

4. Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal. If any of the benefits sought are denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




